Citation Nr: 0026713	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  94-44 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for disabilities of the 
arms and shoulders, to include arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and T.T.


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from July 1962 to 
April 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Montgomery Regional 
Office (RO).  

In April 1999, the Board remanded the matter to clarify the 
veteran's representation.  In the Remand, it was also noted 
that the veteran had submitted a Notice of Disagreement with 
an October 1998 rating decision granting a total rating based 
on individual unemployability due to service-connected 
disabilities, effective July 7, 1998.  In his Notice of 
Disagreement, the veteran contended that he was entitled to 
an earlier effective date of January 16, 1997, for the award 
of a total rating based on individual unemployability, as 
that was the date of receipt of his claim for that benefit.  
As a Statement of the Case had not yet been issued addressing 
this issue, the Board referred the matter to the RO for 
appropriate action.  While the matter was in remand status, 
by July 1999 rating decision, the RO assigned an effective 
date of January 16, 1997, for the total rating based on 
individual unemployability.  As noted, this is the effective 
date requested by the veteran.  Thus, the Board finds that 
the RO's assignment of a January 16, 1997 effective date for 
a total rating based on individual unemployability is a full 
grant of the benefits sought on appeal by the veteran.  Cf. 
AB v. Brown, 6 Vet. App. 35, 39 (1993).

Thereafter, in February 2000, the veteran submitted a 
statement indicating disagreement with an April 1998 rating 
decision assigning a 60 percent rating for hypertensive heart 
disease, effective January 16, 1997.  In March 2000, he 
submitted a VA Form 9 containing additional argument on this 
issue, claming that an effective date in 1994 was warranted 
for the 60 percent rating for hypertensive heart disease.  By 
May 2000 letter, the RO notified the veteran that his appeal 
of the effective date of the 60 percent rating for 
hypertensive heart disease was untimely.  

In July 2000, the veteran testified at a Board hearing at the 
RO with respect to the issue set forth on the cover page of 
this decision.  Neither he nor his representative presented 
further argument on the issue of timeliness of the appeal of 
the January 16, 1997 effective date for hypertensive vascular 
disease, either at the hearing or subsequently.  Thus, this 
issue is not currently before the Board.


FINDING OF FACT

A chronic disability of the arms and shoulders, to include 
arthritis, was not shown in service or within the first post-
service year and no competent medical evidence has been 
submitted linking any current disability of the arms and 
shoulders to the veteran's active service, any incident 
therein, any service-connected disability, or any reported 
continuous symptomatology.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
disabilities of the arms and shoulders, to include arthritis, 
is not well grounded.  38 U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in February 
1981, he was seen in the emergency room after he was involved 
in an automobile accident.  He reported that he had hit his 
head on the windshield and also had some pain around the 
right shoulder, as well as a scratch on his left forearm.  On 
objective examination, there was no limitation of motion or 
other abnormality noted relative to the right shoulder.  The 
assessment was contusions and abrasions.  

In May 1981, the veteran was involved in another automobile 
accident in which he sustained a contusion to the chest; no 
other residual injuries were recorded.  The remaining service 
medical records are negative for pertinent complaint or 
showing of abnormality.  At his February 1983 military 
retirement medical examination, the veteran's upper 
extremities and musculoskeletal system were normal on 
clinical evaluation.  On a report of medical history, he 
denied a history of arthritis, bone or joint deformity, and a 
painful or "trick" elbow or shoulder.  

Following his separation from service, in May 1983, the 
veteran filed claims of service connection for various 
unrelated diseases, but his application is silent for 
notation of any disability of the shoulders or arms.  In 
connection with his application, he was afforded VA medical 
examination in August 1983, the report of which is likewise 
negative for complaint or abnormality pertaining to the arms 
or shoulders.  In fact, on physical examination, the 
veteran's musculoskeletal and neurological systems were found 
to be normal.  

In April 1989, the veteran submitted a claim of service 
connection for residuals of a left finger injury, stating 
that he had lacerated his finger in 1966 while helping to 
clear a field.  His claim is silent for any notation of 
injury or disability of the arms or shoulders.  In support of 
his claim, he submitted VA outpatient treatment records dated 
from February to March 1989 showing that he had received 
occupational therapy following an episode of cellulitis of 
the left hand.  These treatment records are negative for 
complaints or findings pertaining to the shoulders or arms.  
By May 1989 rating decision, the RO denied service connection 
for a left finger disability.

In January 1991, the veteran submitted a claim of service 
connection for cirrhosis of the liver; his claim is silent 
for notation of any arm or shoulder disability.  In 
connection with his claim, the RO obtained treatment records 
from a service department hospital from 1984 to January 1991.  
In pertinent part, these records show that in January and May 
1984, the veteran requested Tylenol for persistent discomfort 
in the right shoulder and arm.  In December 1984, he sought 
treatment for left shoulder pain, which he indicated had been 
present for the past two days.  He denied a history of 
trauma.  On examination, the left shoulder showed no 
deformity and full range of motion.  There was tenderness in 
the bursa to light palpation.  The assessment was bursitis.  
The remaining medical records are negative for complaint or 
abnormality pertaining to the arms or shoulders.  By April 
1991 rating decision, the RO denied service connection for 
cirrhosis of the liver.

In May 1991, the veteran submitted a claim of service 
connection for numerous disabilities, including nonspecific 
"arthritis."  In support of his claim, he submitted a copy 
of a September 1990 decision of a Social Security 
Administration (SSA) administrative law judge.  In that 
decision, it was noted that the veteran claimed to be 
disabled due numerous disabilities, one of which was 
arthritis of the left shoulder.  On review of all of the 
evidence, it was determined that the veteran met the SSA 
disability insured status requirements due to severe chronic 
alcoholism, hypertension, peptic ulcer disease, cirrhosis, 
and cellulitis of the left hand.  

Thereafter, the RO obtained copies of medical records from 
the SSA which had been compiled in connection with the 
veteran's application for disability benefits.  In pertinent 
part, these records included a January 1985 examination 
report conducted in connection with an earlier application 
for SSA disability benefits.  The examination report shows 
that the veteran reported several disabilities, including 
bursitis in the right and left shoulders.  Objective 
examination, however, showed no pertinent clinical 
abnormality.

Also included in the records obtained from SSA was a report 
of a November 1989 examination at which the veteran again 
reported that he had numerous disabilities, including 
"arthritis."  In particular, he indicated that he had pain 
primarily in his left hand, elbow, and shoulder.  He 
indicated that his pain had been present since an episode of 
cellulitis the previous year.  On examination, the veteran's 
biceps were symmetrical and he had full range of motion in 
the upper extremities.  The left forearm was 1/2 centimeter 
smaller than his dominant right.  He was able to take off his 
clothes, put them on, raise his arms overhead, etc.  The 
examiner indicated that he had a difficult time assessing the 
veteran's grip which the veteran indicated had been weak 
since a "Korean war accident and his recent cellulitis in 
that hand."  X-ray examination of the left shoulder the 
following month showed marginal osteophyte formation arising 
from the superior lateral aspect of the proximal humerus; 
otherwise, the left shoulder appeared normal without evidence 
of fracture, dislocation, or other significant abnormality.  

In July 1991, the veteran underwent VA medical examination, 
the report of which is negative for complaints, findings or 
abnormalities pertaining to the arms or shoulders.

In November 1991, the veteran submitted a claim of service 
connection for arthritis of the shoulders and arms, 
contending that his disability resulted from an in-service 
automobile accident which occurred in May 1981.  In support 
of his claim, he submitted a May 1981 accident report showing 
that he sustained a contusion to the chest in an automobile 
accident.  The accident report notes no injuries of the upper 
extremities.

In May 1992, the veteran testified at a hearing at the RO 
that he first discovered pain in his shoulders and arms 
immediately after being injured in the 1981 automobile 
accident.  Specifically, he indicated that he was treated at 
a hospital following the accident and was diagnosed with "a 
contusion of the chest and shoulders."  He claimed that he 
repeatedly complained of shoulder pain thereafter in service, 
but military physicians would only prescribe Tylenol because 
they felt that his pain was due to physical training, rather 
than the accident.  In addition to the 1981 automobile 
accident as a cause of his claimed upper extremity 
disability, the veteran also speculated that his condition 
developed "much earlier" than the 1981 accident; he stated 
that his condition "goes all the way back to 1963," when he 
was involved in top secret operations involving nuclear 
weapons in Massachusetts.  At that time, he reported that 
there was an explosion in a nuclear pit which caused many of 
his current medical problems, including his upper extremity 
disability.

Thereafter, the RO obtained additional clinical records, 
dated to June 1997.  In pertinent part, these records show 
that in December 1992, the veteran sought treatment for right 
shoulder pain after he was involved in an automobile 
accident.  In March 1993, he reported a 10-year history of 
degenerative joint disease of the shoulders.  Physical 
examination showed mild to moderate crepitus with passive 
range of motion from 90-160 degrees.  The assessments 
included degenerative joint disease.  In December 1993, he 
sought treatment for right shoulder pain since an automobile 
accident earlier that day.  X-ray examination of the right 
shoulder was normal.  The assessment was right shoulder pain, 
status post motor vehicle accident.  In January 1994, he 
reported continued right shoulder pain.  In February 1995, he 
was taken by ambulance to a hospital after he was again 
involved in automobile accident.  At that time, he reported 
right shoulder tenderness.  Physical examination showed no 
crepitus, full range of motion, and equal grip, strength, and 
reflexes.  The assessment was strain of right shoulder.  In 
June 1995, he reported continued right shoulder pain.  

In July 2000, the veteran testified at a Board hearing at the 
RO, and he again argued that his bilateral shoulder and arm 
condition was due to the May 1981 automobile accident, as 
well as the 1963 explosion and fire in a top secret nuclear 
weapons facility in Massachusetts.  In addition, he indicated 
that he felt that his bilateral shoulder and arm condition 
was also due to "rigorous training that he had while service 
as an Infantry noncommissioned officer."

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (1999).  Where a 
veteran served 90 days or more during a period of war and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease in service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  38 
U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such claim need not be conclusive 
but only possible to satisfy section 5107(a).  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 199

More specifically, the Federal Circuit held that, in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps, 126 F.3d at 1468.

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

As set forth above, the veteran contends that he currently 
has disabilities of both shoulders and arms as a result of 
(1) rigorous Army training, (2) a 1963 incident in which he 
sustained numerous disabilities and injuries as a result of a 
fire in a nuclear weapons facility, and (3) a May 1981 
automobile accident.  

In that regard, the Board initially notes that the service 
medical records contain no notations of complaint, or 
treatment for, disabilities of either shoulder or arm 
attributed to Army training.  Likewise, the service medical 
records contain no reference to a 1963 fire or any injury he 
may have sustained therein.  Finally, although records 
document a May 1981 automobile accident, the only injury 
mentioned in connection with this accident is a chest 
contusion.  No clinical notation of any injury to the arms or 
shoulders was recorded.  

The veteran's service medical records do show that he sought 
treatment for pain around the right shoulder and a scratch on 
his left forearm following a February 1981 automobile 
accident.  The assessment at that time was contusions and 
abrasions.  However, the remaining service medical records 
are entirely negative for complaint or clinical finding of 
any disability of the arms or shoulders.  Given that clinical 
evaluation of the veteran's upper extremities and 
musculoskeletal system was normal at his February 1983 
military retirement medical examination, it appears that any 
February 1981 upper extremity injury resolved without 
residual disability.  This conclusion is supported by the 
fact the veteran denied a history of arthritis and a 
"trick" elbow or shoulder at the time of his retirement 
from the military.  Moreover, on VA medical examination in 
August 1983, following his separation from service, no 
complaint pertaining to the arms or shoulders was recorded 
and the veteran's musculoskeletal and neurological systems 
were found to be normal.  

The first post-service notation of complaints pertaining to 
the upper extremities was in January 1984, nearly a year 
after his separation from service, when the veteran requested 
Tylenol for persistent discomfort in the right shoulder and 
arm.  In December 1984, he sought treatment for left shoulder 
pain.  At that time, he did not relate his shoulder pain to 
military service or any incident therein; rather, he 
specifically denied a history of trauma.  The assessment was 
bursitis.  In January 1985, he reported bursitis in the right 
and left shoulders.  However, none of these post-service 
treatment records relate any of his upper extremity 
complaints or conditions to his military service.

In fact, a review of the remaining evidence of record reveals 
no competent medical evidence of a nexus or link between any 
current disability of the arms or shoulders and the veteran's 
military service, any incident therein, or any service-
connected disability.  While he himself has speculated that 
he has current disabilities of both arms and shoulders that 
are related to his military service, his statements to this 
effect are not competent as the record does not establish 
that he possesses a recognized degree of medical knowledge.  
Espiritu, 2 Vet. App. at 494.  In view of the foregoing, the 
Board must conclude that the claim of service connection for 
disabilities of the arms and shoulders, to include arthritis, 
is not well grounded.  38 U.S.C.A. § 5107(a); Epps, supra, at 
1468.

In reaching this determination, the Board has also considered 
the veteran's claim that he has experienced continuous 
bilateral arm and shoulder pain since his separation from 
service.  A claim based on chronicity may be well-grounded if 
(1) the chronic condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

In this case, as noted above, there is no evidence in the 
service medical records (or otherwise) that the veteran's 
February 1981 automobile accident, or any other incident of 
military service, resulted in chronic disability of either 
arm or shoulder.  Likewise, while the Board accepts the 
veteran's statements of continuity of symptomatology since 
service, medical expertise is required to show a current 
disability resulted from his in-service injury and relating 
that disability to his reported symptoms.  As the record is 
devoid of any such evidence, the Board concludes that the 
veteran has not submitted evidence sufficient to well ground 
his claim.

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the-veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In the instant 
case, however, the veteran has not identified any available 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, the VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Service connection for disabilities of the arms and 
shoulders, to include arthritis, is denied.



		
	J.F. GOUGH
                                                   Veterans 
Law Judge
	Board of Veterans' Appeals

 

